Citation Nr: 0834942	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to April 28, 2005 for 
the grant of service connection for coronary artery disease 
and hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  


FINDING OF FACT

The veteran's claim for service connection for coronary 
artery disease and hypertension was first received by VA on 
April 28, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to April 28, 2005 
for the grant of service connection for coronary artery 
disease and hypertension have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

The Board notes that the RO issued letters in March 2006 and 
August 2006 which informed the veteran of the information and 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

During the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his coronary artery and hypertension disabilities, the 
veteran filed a notice of disagreement contesting the 
effective date of the award of service connection.  The RO 
furnished the veteran a Statement of the Case that addressed 
the effective dates assigned including notice of the criteria 
for assigning effective dates, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 
5103A (West 2002).  Therefore, under these circumstances, VA 
also fulfilled its obligation to advise and assist the 
veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the veteran and his 
representative a fair opportunity to prosecute the current 
appeal.  See Dingess, supra.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service treatment records, private medical records, a VA 
examination report, and statements from the veteran.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.

II.  Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Benefits are generally awarded based 
on the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2007).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

III.  History and Analysis

The August 2006 rating decision on appeal granted the veteran 
service connection for coronary artery disease and 
hypertension, both effective from April 28, 2005.  The 
veteran maintains that he first submitted his claim for 
service connection for his coronary artery disease and 
hypertension disabilities on September 3, 2004 and that his 
awards of benefits should be granted effective from September 
3, 2004.

The record reveals that the veteran has had coronary artery 
disease and hypertension since prior to September 2004.

In August 2006 the veteran submitted a transmittal sheet from 
his representative.  This transmittal sheet indicates that 
the representative prepared a claim on behalf of the veteran 
on September 3, 2004.  The veteran maintains that this proves 
that his claim for service connection for coronary artery 
disease and hypertension were submitted on September 3, 2004.

However, a review of the veteran's claims file does not 
reveal that any documents were received by VA from the 
veteran, or from his representative, in September 2004.  The 
record shows that the veteran's claims for service connection 
for coronary artery disease and hypertension were first 
received by VA on April 28, 2005.  Included with the claims 
forms received on April 28, 2005 was a transmittal sheet from 
the veteran's representative dated April 28, 2005.  The Board 
notes that the forms received by the RO on April 28, 2005 
indicate that they were signed and dated by the veteran on 
September 3, 2004.

The Board has considered that the claims forms received on 
April 28, 2005 indicate that they were signed by the veteran 
on September 3, 2004, and has considered the transmittal 
sheet from the veteran's representative which indicates that 
documents were prepared by the representative on September 3, 
2004.  However, the fact remains that no documents referring 
to coronary artery disease or hypertension were actually 
received by VA until April 28, 2005.  When it comes to 
determining the effective date of a claim it is not the date 
of mailing of the claim that is controlling, it is the date 
of receipt of the claim that is controlling.  See 38 C.F.R. 
§§ 3.1(r), 3.400(b)(2)(i).  In this case the date of receipt 
of the veteran's claim by VA was April 28, 2005.  

Since the evidence of record clearly reveals that the VA did 
not receive the veteran's claim until April 28, 2005, and 
since that date is more than a year after the veteran's 
discharge from service, an effective date prior to April 28, 
2005 is not warranted.  38 C.F.R. §§ 3.1(r), 3.400(b)(2)(i).


ORDER

Entitlement to an effective date prior to April 28, 2005 for 
the grant of service connection for coronary artery disease 
and hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


